Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed May 16, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed May 16, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 3, and 4 are amended. Claim 6 is cancelled. 
	Claims 1-5 are pending.
Claim Objections
As Claim 6 has been cancelled, the objection to minor informalities is rendered moot, and the corresponding objection to Claim 6 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application 20130154719 A1, hereinafter “Lee”).

Regarding Claim 1 (Currently Amended), Lee teaches a display device including a touch panel (par 0008), the display device comprising: 
a plurality of electrode wires formed in the touch panel (par 0037 Fig 1A 210 and Fig 1B 220); 
a plurality of signal wires connecting opposing ends of each of the electrode wires to a connecting circuit board that is connected to the touch panel (par 0042 Fig 1A signal wires 310 connect together ends of electrode wires 210 and FPCB 400; Fig 1B signal wires 320 connect together ends of electrode wires 220 and FPCB 400); and 
a plurality of circuit board terminals formed on the connecting circuit board (par 0058 Figs 3,4 An end portion of the first conductive part 402, an end portion of the second conductive part 403), each of the circuit board terminals being connected to a corresponding one of the signal wires (par 0058 Figs 3,4 An end portion of the first conductive part 402 positioned in the first connection part 421 is electrically connected to the first connection portion 311, and an end portion of the second conductive part 403 positioned in the second connection part 422 is electrically connected to the second connection portion 321.  The first and second connection parts 421 and 422 may be formed so that each end portion of the first and second conductive parts 402 and 403 are not covered by the insulating part 401 in order to enable the electrical connection structure as described above), wherein 
the circuit board terminals comprise 
a first circuit board terminal connected to one end of one of the electrode wires (par 0058 Figs 1,4 a first end portion [terminal] of the first conductive part 402 is electrically connected to the first connection portion 311 of wire 310 connected to one end of electrode 210), and a second different circuit board terminal connected to another end to the one electrode wire (par 0058 Figs 1,4 a second end portion [terminal] of another conductive part 402 is electrically connected to the first connection portion 311 of wire 310 connected to the other end of electrode 210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 20130154719 A1, hereinafter “Lee”) in view of Lee et al. (U.S. Patent Application 20210064179 A1, hereinafter “JHLee”).

Regarding Claim 2 (Original), Lee teaches the display device according to claim 1. However, Lee appears not to expressly teach wherein 
the first circuit board terminal and the second circuit board terminal are each positioned on one of an upper face and a lower face of the connecting circuit board to correspond to each other.
JHLee teaches a touch sensor with a loop circuit wherein 
the first circuit board terminal and the second circuit board terminal are each positioned on one of an upper face and a lower face of the connecting circuit board to correspond to each other (par 0124 Figs 6,7 lower side PA1 and upper side PA2 are positioned on opposite faces to correspond to each other in a longitudinal axis direction of the board).
Lee and JHLee are analogous art as they each pertain to touch circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch circuit of Lee with the inclusion of the upper and lower side terminals of JHLee. The motivation would have been in order to provide less congested terminal areas.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 20130154719 A1, hereinafter “Lee”) in view of Lee et al. (U.S. Patent Application 20210064179 A1, hereinafter “JHLee”) and further in view of Wang et al. (U.S. Patent Application 20190018050 A1, hereinafter “Wang”).

Regarding Claim 3 (Currently Amended), Lee teaches a system to detect disconnection, the system comprising: 
the display device according to claim 1 (see claim 1 rejection).
However, Lee appears not to expressly teach
a resistance measurer configured to measure a resistance between circuit board terminals each formed on one of an upper face and a lower face of the connecting circuit board, the upper face and the lower face corresponding to each other; and 
a disconnection detector configured to detect presence or absence of disconnection of the signal wires connected to the circuit board terminals, in accordance with a value measured by the resistance measurer.
JHLee teaches a touch sensor with a loop circuit with circuit board terminals each formed on one of an upper face and a lower face of the connecting circuit board, the upper face and the lower face corresponding to each other (par 0124 Figs 6,7 lower side PA1 and upper side PA2 are positioned on opposite faces to correspond to each other in a longitudinal axis direction of the board).
Lee and JHLee are analogous art as they each pertain to touch circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch circuit of Lee with the inclusion of the upper and lower side terminals of JHLee. The motivation would have been in order to provide less congested terminal areas.
However, Lee as modified appears not to expressly teach
a resistance measurer configured to measure a resistance between circuit board terminals; and 
a disconnection detector configured to detect presence or absence of disconnection of the signal wires connected to the circuit board terminals, in accordance with a value measured by the resistance measurer.
Wang teaches a touch sensor with leads drawn from two terminals of the touch electrode respectively, and the two leads are electrically connected to two wiring terminals in a binding area respectively (par 0044 Fig 1 electrode 2 and leads 4), the touch sensor with a resistance measurer configured to measure a resistance between circuit board terminals (par 0049 describes such measurer between terminals at each end of electrode 2); and 
a disconnection detector configured to detect presence or absence of disconnection of the signal wires connected to the circuit board terminals, in accordance with a value measured by the resistance measurer (par 0049 describes actions of such a disconnection (open circuit) detector, the detection in accordance with resistance measurements; the skilled artisan would readily recognize that such detector may be realized as a test operator or test processor, etc.).
Lee JHLee and Wang are analogous art as they each pertain to touch circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch circuit of Lee/JHLee with the inclusion of the disconnection detection of Wang. The motivation would have been in order to provide a manufacturing quality test to identify touch sensor units with broken wires.

Regarding Claim 4 (Currently Amended), Lee as modified teaches the system according to claim 3, wherein 
the disconnection detector (Wang par 0049 describes actions of such a disconnection (open circuit) detector, the detection in accordance with resistance measurements) is further configured to determine a degree of the disconnection (Wang par 0049 teaches determining degree of disconnection at least with degrees of no disconnection and disconnection in the wiring loop; par 0050 teaches further arrangements wherein varying resistance measurements provides disconnection location information).
Lee JHLee and Wang are analogous art as they each pertain to touch circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch circuit of Lee/JHLee with the inclusion of the disconnection degree detection of Wang. The motivation would have been in order to provide less a manufacturing quality test to identify one or more touch sensor unit broken wires and their location.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 20130154719 A1, hereinafter “Lee”) in view of Lee et al. (U.S. Patent Application 20210064179 A1, hereinafter “JHLee”) and further in view of Wang et al. (U.S. Patent Application 20190018050 A1, hereinafter “Wang”) and Liu et al. (U.S. Patent Application 20190258337 A1, hereinafter “Liu”).

Regarding Claim 5 (Original), Lee as modified teaches the system according to claim 4. However, Lee as modified appears not to expressly teach wherein 
the disconnection detector determines the degree of the disconnection in two or more stages.
Liu teaches wherein 
the disconnection detector determines the degree of the disconnection in two or more stages (Fig 3 par 0034-0036 describe a break degree detection process performed in stages, the degrees and detection stages including no break detection, possible break detected, break detected).
Lee JHLee Wang and Liu are analogous art as they each pertain to touch circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch circuit of Lee/JHLee/Wang with the inclusion of the disconnection degree detection in stages of Liu. The motivation would have been in order to provide less a multi-point, multi-measurement quality test to identify one or more touch sensor unit broken wires and their location.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to Claim 1 that “Lee does not teach, disclose, or suggest “the circuit board terminals comprise a first circuit board terminal connected to one end of one of the electrode wires, and a second different circuit board terminal connected to another end to the one electrode wire”, as recited in the amended independent claim 1”, and “the one end of the sensing electrode 210… and the other end of the sensing electrode 210 may be connected to the same conductive part 402”.
Examiner respectfully disagrees. Lee describes in paragraphs 0012 and 0013 touch panel electrode signal wirings to a controller connected to the electrode wirings through a flexible printed circuit board, wherein the FPCB and the electrode wirings may be certainly connected to each other in order to secure reliability of the signal transfer by the FPCB to the controller. Lee draws out wiring from each end of each electrode to conductive positions comprised within conductive part 402. The similar touch panel from the described Korean Patent Laid-Opened Publication No. 10-2011-0107590, equivalent to US 20110232975 A1, shows distinct terminals 170 t the signal line positions. As such, Examiner it would be reasonably understood by the skilled artisan that Lee teaches “the circuit board terminals comprise a first circuit board terminal connected to one end of one of the electrode wires, and a second different circuit board terminal connected to another end to the one electrode wire”, as recited in the amended independent claim 1.
As such, the rejection of Claim 1 and its dependent claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624